FILED IN
                                                                    1ST COURT OFAPPEALS
                                                                       HOUSTON,TEXAS
                             NO. 01-14-00082-CV
                                                                      JAN %2 2015
                        IN THE COURT OF APPEALS                     CHRISTOPHEB A PBJNE
                                                                        rrOPHEBAPR»

                                                                   CLERK
                   FOR THE FIRST DISTRICT OF TEXAS

                             AT HOUSTON, TEXAS




                      MARY LYNN KANTARA GERKE

                                       v.



                          JAMIL JAMES KANTARA




    APPELLANT'S MOTION REQUESTING THE COURT TO ORDER

          APPELLANT'S ATTORNEY TO REBRIEF HER CASE




     TO THE HONORABLE COURT OF APPEALS:

      Comes now, Mary Lynn Kantara Gerke, pro se, and asks this Honorable

Court to order appellant's attorney to resubmit her brief to include a specific

request within her conclusion and prayer, that the trial court's findings that Ms.

Kantara Gerke's case was frivolous and for the purposes of harassment be voided

and in support would show:

   1. This issue is^;. clearly spelled out within appellant's First Supplemental

      Request For Partial Record And Statement Of The Issues filed October 24,
  2014 (3rd Supplemental Clerk's Record, Page 46)

2. Ms. Tomlinson filed a brief in this case on January 9, 2015 which was

  accepted on January 12, 2015. Within the brief, she failed to include a
  specific request within her conclusion and prayer, seeking to void the trial
  court's findings that Ms. Kantara Gerke's case was frivolous and for the

   purposes of harassment.

3. Ms. Kantara Gerke's is unsure why this was omitted, but there have been

   concerns related to Ms. Tomlison's desire to withdraw from this case. Ms.

   Kantara Gerke believes she had made it clear to her attorney that this issue

   was important to her and should be included. Ms. Kantara Gerke is not an

   attorney and wants to be sure she does not lose an issue, important to her, on

   a technical error.

4. Ms. Tomlinson has already made the arguments to support the request that

   the findings of frivolous and harassment should be voided. (Issue #2, Section

   B of her brief)

5. Ms. Kantara Gerke believes the additional request is important, meritorious

   and not frivolous in nature and deserves to be included in the interest of

   justice and for the welfare of the children.

6. Appellant's attorney will be only minimally burdened by the granting of this

   request, because the requested change can be added and the document
      resubmitted electronically.     While not an attorney, Ms. Kantara Gerke

      believes the arguments on the issue are already presented within the brief

      Ms. Tomlinson filed.

   7. Appellee will not be harmed by the granting of this motion, because appellee

      has submitted a reply brief and addressed this issue directly. {Jamil "James "

      Kantara's Reply Brief filed January 7, 2015, pages 36-39)

   8. Ms. Kantara Gerke believes this Honorable Court has authority to grant this

      motion under TRAP in particularly TRAP 38.9(b).



      Mary Lynn Kantara Gerke asks this Honorable Court to order Ms.

Tomlinson to resubmit her brief in this case to include an explicit request within

her conclusion and prayer, concerning the voiding of the findings of frivolous and

harassment. In the alternative, Mary Lynn Kantara Gerke respectfully requests that

this Honorable Court accept this motion by Ms. Kantara Gerke as a supplemental

request to Ms. Tomlinson's filed brief that in addition to the conclusion and prayer

already filed, that "Mary Lynn Kantara Gerke requests that this Honorable Court

vacate the findings that Mary Lynn Kantara Gerke's suit wasfrivolous andfor the

purposes ofharassment and that saidfindings are void", Ms. Kantara Gerke asks

for any other relief she may be entitled to in law or in equity.




                                          -3-
                                            Respectfully submitted,


                                            Mary Lynn Kantara Gerke, pro se
                                            707 Almond Pointe
                                            League City, TX 77573
                                            Tel: (281) 332-8858
                                            Fax:(281)290-0004

                         CERTIFICATE OF SERVICE

On January 20, 2015 a copy of APPELLANT'S MOTION REQUESTING THE
COURT TO ORDER APPELLANT'S ATTORNEY TO REBRIEF HER CASE was
served, in compliance with Texas Rules ofAppellate Procedure 9.5 and 25.1(e), on
the following in the manner listed below:


                                            Mary Lynn Kantara Gerke, pro se
                                            707 Almond Pointe
                                            League City, TX 77573
                                            Tel: (281) 332-8858
                                            Fax:(281)290-0004

Ashley V. Tomlinson, Attorney At Law                     Viafax
1800 St. James Place, Suite 620
Houston, Texas 77056
Phone: (713)600-1717
Fax: (713)600-1718

Mr. Wilfred Schmitz, Attorney At Law                     Viafax
17040 El Camino Real, Suite 400
Houston, Texas 77058
Attorney of record for Mr. Kantara
Phone: (281)486-5066
Fax: (281)486-2041

Honorable Christopher A. Prine, Clerk of the Court      By Mail
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066
                                USPS TR ACKDNG NUMBER
                                                                              U.S. POSTAGE
*"\0 "A   AcvAA,o^r> ro« m